Citation Nr: 1538519	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  09-02 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for paralysis as a result of VA medical treatment.

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for left ear hearing loss as a result of VA medical treatment.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to June 1958.  

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from two VA rating decisions.  A November 2007 rating decision denied entitlement to compensation for paralysis due to VA medical treatment under the provisions of 38 U.S.C.A. § 1151, and a November 2008 rating decision denied entitlement to compensation for left ear hearing loss due to VA medical treatment under the provisions of 38 U.S.C.A. § 1151.  

In August 2010, the Veteran testified at a hearing before the undersigned, and a transcript of the hearing is associated with the claims file.  

This appeal has previously been before the Board, most recently in February 2014, when it remanded the Veteran's claims in order to obtain a supplemental medical opinion.  As is discussed in greater detail below, the Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

The Veteran does not have additional disability as the result of the procedures performed at a VA facility in 1966.


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for paralysis or left ear hearing loss as a result of VA medical and surgical treatment are not met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In the instant case, the Veteran has been provided with all appropriate notification, and she has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, and private treatment records have been obtained, to the extent available.  

The Veteran has been provided with examinations and opinions addressing his claimed disabilities in July 2008, March 2013, and May 2015.  The Board finds that the examiners reviewed the Veteran's claims file and past medical history and rendered appropriate opinions consistent with the evidence of record.  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  The Board, therefore, finds these opinions to be adequate for the purpose of rendering a decision as to the issues on appeal.  38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Entitlement to Compensation Under 38 U.S.C.A. § 1151

The Veteran claims that he suffers from paralysis and left-ear hearing loss as a result of the treatment that he received in association with a 1966 craniotomy.  

Compensation may be paid for a qualifying additional disability or qualifying death, not the result of the veteran's willful misconduct, caused by hospital care, medical or surgical treatment, or examination furnished to the veteran when the proximate cause of the disability or death was: (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event not reasonably foreseeable.  See 38 U.S.C.A. § 1151 (West 2014).

To determine whether additional disability exists, the Veteran's condition immediately prior to the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based is compared to his condition after such care, treatment, examination, services, or program has been completed.  See 38 C.F.R. § 3.361(b) (2015).

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability. Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1) (2015).  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or progress.  38 C.F.R. § 3.361(c)(2) (2015).  

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d) (2015).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability; and (i) that VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's-or, in appropriate cases, the Veteran's representative's-informed consent.  38 C.F.R. §§ 3.361(c), (d)(1) (2015).

Turning to the facts in this case, in October 1966, a VA clinician noted that the Veteran first noticed having an inability to raise his right foot properly in the summer of 1963.  

On December 1, 1966, the Veteran underwent a pneumoencephalogram (PEG), a left carotid arteriogram, and resection of a cholesteatoma of the left frontoparietal area.  A December 2, 1966 Operation Report noted a preoperative diagnosis of brain tumor, left parietal lobe, cholesteatoma.  The report noted that the Veteran had been followed for some time with the complaint of difficulty using his right leg, and on examination, the Veteran presented with a spastic right crura monoparesis.  Diagnostic studies had been performed elsewhere, including arteriograms, electroencephalogram (EEG), echo-encephalograph, and a brain scan, and all had been interpreted as within normal limits.  A PEG was performed to clear the diagnosis of tumor, and a large mass lesion projecting into parts 3 and 4 of the left lateral ventricle from above was noted.  The spinal fluid pressure was within normal limits.  It was noted that the Veteran developed an aphasia following the PEG and a right hemiplegia.  The Veteran was taken to the operating room and anesthetized, intubated without difficulty, and a left frontal parietal craniotomy flap was turned.  The Veteran's brain was tense, but pressure was relieved by infusing urea, hyperventilation, and spinal drainage.  A transcortical incision was made approximately 2 centimeters off the midline; at a depth of 2 centimeters, a well-encapsulated tumor was encountered, and on opening of the tumor, it was apparent that it was a cholesteatoma.  The tumor was extremely large and filled with a cheesy, brittle, typical desquamated material typical of a cholesteatoma.  A very slow, careful, piecemeal dissection of all of the caseated material was carried out.  When enough of the contents of the tumor had been removed, the wall of the cholesteatoma was stripped away from the surrounding brain.  A good removal of all of the tissue was obtained.  The lowest portion of the tumor rested directly on the superior wall of the ventricle, and in removing the last portion of the tumor, the ventricle was entered.  Bleeding was minimal, and the bleeding that occurred was controlled with cautery.  A complete resection was accomplished.  The wound was filled with warm Ringer's solution.  The dura was closed, grafting the lower portion with silastic.  The bone flap was replaced, and the galea and skin were closed in separate layers.  The Veteran's condition remained fine throughout the operation.  No post-operative complications were noted, and the Veteran's post-operative condition was satisfactory.  

On December 12, 1966, Dr. Davis, a private physician, indicated that he treated the Veteran in July 1964, and the Veteran at that time reported an over-one-year history of progressive weakness in the right lower extremity, with findings limited to hemiparetic gait of this extremity and a mild decrease in the swing of the right arm.  

A December 30, 1966 Hospital Summary noted that the Veteran was admitted with a chief complaint of the loss of use of his right leg, with an onset some four to five years before his hospital admission.  The Veteran indicated that he would wear out the tip of his shoe because of dragging.  The Veteran further indicated that he had some slight weakness of the right upper extremity.  The Veteran had no numbness, dysesthesia, or paresthesia.  The Veteran had no bladder, bowel, or erectile impairment.  A general physical examination was within normal limits; there was no weakness in the upper extremities and no drift.  There was weakness of the right iliopsoas, gastric soleus, anterior and posterior tibialis, and marked perineal weakness.  The Veteran had good strength of the right gluteal, triceps, and hamstrings.  There was spasticity of the right lower extremity.  Sensation was intact.  Coordination was intact except as to the right lower extremity.  Plantar reflexes were up on the right.  Deep tendon reflexes were normal and equal.  EEG and brain scan examinations were within normal limits, and electromyography (EMG) showed no evidence of denervation of the right leg.  Following a PEG, the Veteran became aphasic, and it was felt that he should undergo surgery.  On December 1, 1966, the Veteran underwent a left craniotomy with resection of a very large cholesteatoma of the left frontoparietal area.  The Veteran had a benign post-operative course, and he gradually gained function back of his right leg, and was gaining function back of his right arm at the time of discharge.  The Veteran was discharged to be followed in the neurosurgical clinic.  

A January 1967 post-operative treatment record indicated that the Veteran was doing well, and he had gained much function back in his arms and legs.  The Veteran's reflexes were hyperactive on the right side.  The Veteran had good strength in the muscle of his arm, but his hand grip was slightly weak.  The Veteran's hamstrings were weak, and plantar flexion and dorsiflexion of the feet were extremely weak.  An April 1967 VA treatment record indicated that the Veteran was doing well with slow but progressive improvement.  In September 1967, the chief of the neurosurgical service indicated that the Veteran reported that his condition had been stable over the past six months. 

The Veteran originally filed a claim for benefits under 38 U.S.C.A. § 1151 in October 2002, and he later filed a claim to reopen in May 2007.  In a statement received in June 2007, Dr. DeVirgilus stated that it was as likely as not that the Veteran had a right-sided hemiparesis due to a left probable meningioma, but the physician stated that he had no records to document the type of tumor the Veteran suffered.  The physician noted that the Veteran had an inability to move his right side, and the finding was consistent with a severe spastic hemiparesis and mild aphasia.  The Veteran had a tendency to trip and fall due to right foot spastic extension.  

In April 2008, the Veteran reported that he had a chronic loss of hearing in his left ear as a result of his operation.  Also in April 2008, Dr. DeVirgilus stated that it was likely that the Veteran had right-side paralysis complete right side spastic hemiparesis, and total conductive loss of hearing of the left ear as the result of the above-described surgery and PEG. 

In July 2008, the chief of neurosurgery at the Durham VA Medical Center (VAMC) opined that the surgery performed on December 1, 1966 did not cause the Veteran's left-ear hearing loss, nor did it result in additional disability.  As a rationale for this decision, the physician noted that the Veteran presented to neurosurgery in November 1966 with complaints of difficulty using his right arm and leg for the preceding four to five years.  Neurologic examination performed at that time confirmed right-sided spastic hemiparesis.  Numerous studies were performed at that time, including a PEG that showed a large left frontal lobe mass.  Following this December 1, 1966 study, the Veteran developed aphasia in addition to his right hemiplegia.  The physician noted that it appeared that the Veteran was urgently taken to the operating room, where a well-encapsulated, very large, deep tumor was completely resected from the left frontal lobe.  There were no complications.  A pathology report described a cholesteatomy.  Postoperatively, the Veteran regained some strength in his right arm.  The physician noted that there were limited records for review, but it appeared that the Veteran's recovery was unremarkable.  Follow-up scans performed in July 1976 showed expected postoperative changes.  The physician noted that other records in the Veteran's chart since that time showed a past medical history including a history of head trauma from football, a sprain of the medial collateral ligament, left ventricular diastolic dysfunction, mild triscuspid regurgitation, hyperlipidemia, post-polio syndrome, a history of bronchitis, a history of rhinitis, a history of acute labyrinthitis, tonsillectomy, and inguinal hernia.  

The physician noted that there was no evidence in the available medical records that the Veteran's brain tumor or brain surgery involved any part of his left inner or middle ear.  Instead, the Veteran underwent a left frontoparietal craniotomy for a left frontal lobe tumor.  The pathology report described a cholesteatoma, which, the examiner noted, classically arose from within the ear canal.  These lesions could erode thorough the surrounding bone and affect the nearby brain, but the examiner found that such an outcome would be extremely unlikely for the Veteran.  The operative report did not describe the surgeon entering the ear canal, which would be highly usual from the described approach.  Classically, cholesteatomas are diagnosed from simply looking into the ear canal.  The physician thus opined that it was more likely that the tumor described by the pathologist was a different type of brain tumor that may have similar pathologic characteristics, for example an epidermoid or dermoid tumor.  

In January 2012, following receipt of additional medical records, the Board remanded the Veteran's claims in order to obtain an addendum opinion from the neurosurgeon who rendered the July 2008 opinion.  As the Board noted in its subsequent January 2013 remand, such an addendum opinion was not rendered.  Instead, in January 2012, a physician assistant opined that the Veteran's paralysis and left-sided hearing loss were unlikely caused by VA treatment.  This January 2012 opinion is deficient for the reasons set forth in the Board's January 2013 remand, the Board places no probative weight on this opinion, and it will not be discussed further at this time.

In March 2013, a physician provided an addendum opinion to the July 2008 etiological opinion.  The physician restated the Veteran's medical history and closely examined records relating to the Veteran's 1966 surgery and his post-operative course.  In addition to the opinion rendered in July 2008, it was noted that the operative report recorded that the surgeon entered the superior wall of the ventricle when removing the tumor, causing bleeding that was controlled with cauterization.  The physician noted that in 2000, the Veteran began seeing Dr. DeVirgilus as a primary care physician, who opined that the Veteran's hearing loss and right-sided weakness were due to the "air study."

The VA physician indicated that there were notes stating that the Veteran's weakness was primarily in the right leg before surgery, but he developed additional right arm weakness after the air study.  The examiner noted, however that the Veteran clearly had arm weakness preceding the study.  For example, the hospital summary from December 20, 1966 stated that "there has also been some mention of slight weakness of the right upper extremity during this time".  The examiner noted that it was reasonable that an air study could have produced more "mass" in the brain.  The combination of the mass and the air may have created more pressure on the nearby brain that controlled motor function.  This could conceivably have contributed to additional weakness.  The notes suggest the surgeons then emergently took the Veteran to surgery to alleviate any pressure on these important structures.  There are notes that the Veteran also developed aphasia (speech difficulty) after the PEG.  Speech is complex and not localized to one part of the brain, however the ability to express and articulate is often localized to Broca's area in the posterior inferior frontal gyrus.  It was possible that the combination of the large mass seen by the surgeon and the air from the study contributed enough total mass to push on Broca's area.  In the examiner's opinion, if additional weakness and aphasia occurred after the air study, it was mostly due to the presence of a large tumor near these parts of the brain that controlled these functions.

With respect to the question of hearing loss after the Veteran's left frontal brain lesion resection, the examiner found that it was unlikely that the Veteran suffered such a disability because the parts of the brain that control hearing are in the frontal lobe.  The auditory pathway begins in the cochlea of the inner ear, then travels through the brainstem to the superior temporal gyrus.  The records did not provide evidence to suggest hearing loss occurred after the study or surgery.  Instead, this was only the Veteran's opinion.  As stated above, there was no anatomical basis for how a frontal lobe lesion resection would cause hearing loss.  Furthermore, Dr. DeVirgilus reported that the Veteran had "total conductive loss of hearing" in the left ear.  The examiner noted that typically conductive hearing loss was due to mechanical obstruction of sound waves in the outer or middle ear, for example, from ear wax.  There was no evidence other than opinion to support a relationship between the Veteran's hearing loss and his medical treatment.

In sum, the examiner found that it appeared that the Veteran received timely and appropriate VA healthcare.  The Veteran clearly presented with symptoms worrisome enough to consider a brain lesion.  The examiner found that it was most likely that the Veteran would have experienced even worse symptoms if he had not had surgery because he had a "large" tumor.  The Veteran underwent the standard diagnostic test of PEG.  The examiner noted the reports suggesting that the Veteran had not consented.  The examiner noted that PEG was a standard, common diagnostic tool in the 1960s.  It would have been highly unlikely that the Veteran was not consented for the study.

The examiner indicated that clearly the Veteran had a brain mass, and "perhaps" his surgeons felt it necessary to emergently operate.  To the extent the Veteran suggested that surgery may not have been warranted if the air study had been done properly, the examiner found this to be unlikely.  The Veteran clearly had a large brain tumor causing symptoms, and the Veteran needed resection.  The examiner found no evidence that the air study was done improperly.  

In sum, the examiner found that the Veteran's left ear hearing loss was not due to his 1966 surgery.  Instead, the Veteran was paralyzed before surgery, but the PEG study may have aggravated the large brain tumor and caused additional weakness.  This was appropriately addressed by urgent surgical resection.  The surgery did not result in additional disability.  

In May 2015, Dr. Turner, the chief of neurosurgery at the Durham VAMC, noted that the Veteran had a slow onset of right hemiparesis prior to the 1966 procedure, which was well-documented from multiple notes outside VA dating back to 1964 of unknown cause.  The Veteran underwent the definitive diagnostic procedure, PEG, deteriorated (with mild aphasia in addition to the hemiparesis), then underwent urgent surgery (left frontal craniotomy) to remove the epidermoid tumor (necessitated by the deterioration).  The Veteran improved consistently after the procedure, and the Veteran's only residual issue was the hemiparesis, which was similar to that which was present pre-operatively.  The examiner noted that such a long-standing deficit, present at least two years prior to the procedure, was unlikely to improve.  Thus, the examiner concluded that from all records there were no residual issues after the surgery that were new and not present pre-operatively.  Thus, the only specific diagnosis related to the 1966 surgery was a long-standing benign brain tumor (epidermoid by modern definition), with pre-operative and post-operative hemiparesis that appeared unchanged following the procedure with some recovery later.  There is evidence the Veteran's condition temporarily worsened with the PEG and then recovered back to the baseline condition postoperatively and improved to better than pre-operative levels.  A 2008 computerized tomography (CT) scan of the brain showed complete removal of the lesion with no evidence for any involvement of the tumor in the posterior fossa or hearing apparatus, which were both normal on the scan.

Furthermore, the examiner noted that there was no documentation, medical or otherwise, of any hearing loss until 2007, some 21 years after the procedure.  The examiner thus concluded that the Veteran's hearing loss was not related in any manner to the 1966 procedure.  The examiner noted that it would be highly unexpected for hearing loss to be associated with a supratentorial brain tumor.  

The examiner found that there was no medical evidence that the Veteran's right hemiparesis was caused by or worsened in relation to the brain tumor removal of 1966, and from the available evidence, the Veteran appeared to improve postoperatively compared to the pre-operative level of function once the definitive brain tumor removal procedure was performed.  The examiner noted that as medically expected, the Veteran's pre-operative deficit was unlikely to improve completely back to normal postoperatively due to long-term brain damage prior to the procedure, so the Veteran was left with residual right hemiparesis that did not prevent him from working and functioning.  The delay in obtaining case for the benign brain tumor from 1964 to 1966 in spite of the right hemiparesis was solely due to the Veteran and his outside neurologists because the Veteran did not present to VA neurologists until 1966 to obtain a definitive diagnosis.  If the Veteran had undergone surgery earlier, then the Veteran might have improved postoperatively closer to normal.  

The examiner did not place any credence in the opinions of Dr. DeVirgilus.  The examiner noted that Dr. DeVirgilus was a family physician with no expertise in ENT or neurosurgery.  The examiner found that it was clear that Dr. DeVirgilus did not review any records because he would have realized that the brain tumor was indeed left frontal and had no connection to the ear in any way and was thus unlikely to cause any hearing deficit.  According to Dr. DeVirgilus' s own records, the first mention of any hearing loss was in 2007 and only in a review of symptoms.  Dr. DeVirgilus did not find any change in hearing on examination at that time, and it was documented that the "cranial nerves were intact."  If Dr. DeVirgilus had reviewed the 2008 CT scan of the brain, he would have noted the large left frontal craniotomy and no evidence of any tumor or damage to the hearing apparatus in the petrous bone.  

Turning to a review of this evidence, as a finder of fact, the Board must determine both the weight and credibility of all the evidence of record.  To this end, equal weight is not accorded to each piece of evidence contained in a record; and every item is not considered to have the same probative value.  Rather, the Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

The Board finds that the weight of the medical evidence of record is against a finding that the Veteran had additional disability as a result of his December 1966 craniotomy.  The Board affords the opinion of the May 2015 examiner with particularly great probative weight because it was accompanied by a full review of the claims file and persuasive rationale.  While the examiner found that the PEG study might have resulted in a temporary increase in the Veteran's symptoms, the Veteran's subsequent emergent craniotomy did not result in any additional disability.  Indeed, the Board must note that post-surgical records show the Veteran's symptoms either improving (as of April 1967) or stable (as of September 1967).  

In contrast, the only medical evidence of record favoring the Veteran's development of additional disability following his 1966 treatment are the June 2007 and April 2008 statements of Dr. DeVirgilus.  The Board affords these statements with little probative weight because they are simply conclusions that are not supported by a rationale of any kind.  In contrast, the May 2015 examiner extensively reviewed the Veteran's claims file and medical history and provided a well-reasoned conclusion, including an evaluation of the value that he assigned to the opinions of Dr. DeVirgilus. 

The evidence in favor of the Veteran having additional disability primarily consists of lay statements regarding his symptoms.  The Veteran is competent to report symptoms such as weakness and difficulty hearing because such symptoms are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, while the Veteran may believe that such symptoms are related to the December 1966 procedure, as a lay person, he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of a particular disability such as paralysis or hearing loss.  See Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

Additionally, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, the Board must observe that the Veteran did not complain to clinicians of symptoms relating to the December 1966 procedure, or complain of an alleged chronicity of symptoms following the procedure, for several decades after the procedure occurred.  This significant gap in time detracts from the Veteran's current contentions that he suffered from symptoms such as weakness and difficulty hearing consistently since December 1966.

In sum, the evidence fails to show that the Veteran has an additional disability as a result of his December 1966 surgical procedure, and therefore he has failed to pass the initial threshold for an 1151 claim.  Without an additional disability, the criteria for an 1151 claim have not been met, and the Veteran's claims are therefore denied.   38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for paralysis as a result of VA medical treatment is denied

Compensation under the provisions of 38 U.S.C.A. § 1151 for left ear hearing loss as a result of VA medical treatment is denied.




____________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


